DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the application filed December 11, 2019.

Claims 1-7 are pending in the application.  Claim 1 is an independent claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-7, claim 1 recites the limitations “at least two lead frames” and “the other lead frame.”  There is insufficient antecedent basis for the limitation “the other lead frame” in the claim.  In the interest of compact prosecution, the term “the other lead frame” has been interpreted as “another of the lead frames.”  However, clarification and/or correction is required.  Claims 2-7 are rejected as they depend from claim 1.

Also regarding claims 1-7, claim 1 recites the limitation “tightly covering.”  The term "tightly” is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of force is necessary to meet (or not meet) the level of “tightly.”  In the interest of compact prosecution, the term “tightly covering” has been interpreted as “directly covering.”  However, clarification and/or correction is required.  Claims 2-7 are rejected as they depend from claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over JP5-37008 to Tanaka (referred to hereafter as “Tanaka”) in view of U.S. Published Patent Application No. 20110235975 A1 to Tay et al. (referred to hereafter as “Tay”).

Regarding claim 1, Tanaka teaches a photocoupler {Figure 1, for example}, comprising: at least two lead frames {24,25}; an optical channel structure including a light-emitting chip {21}, a light-sensing chip {22} and a light-transmissive encapsulant body {30}, the light-emitting chip {21} being disposed on one of the lead frames {24}, the light-sensing chip {22} being disposed on the other lead frame {25} in such a manner 

Tanaka does not appear to explicitly state that the light-reflective encapsulant body {20} and the light-transmissive encapsulant body {30} are formed by epoxy molding.  However, Tay shows that it was known to use epoxy for similar bodies (Tay 170 and 140; Tay paragraph [0024]).  It would have been obvious to one of ordinary skill in the art to substitute the Tay epoxy for the Tanaka bodies as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would 
Regarding claim 2 (that depends from claim 1), Tanaka teaches the at least two lead frames {24, 25} are formed as bending toward a mounting direction to which the light-emitting surface of the light-emitting chip {21} and the light-receiving surface of the light-sensing chip {22} face. Regarding claim 3 (that depends from claim 1), Tay teaches the material of the light-transmissive encapsulant body and the light-reflecting encapsulant body includes epoxy resin (Tay 170 and 140; Tay paragraph [0024]).Regarding claim 4 (that depends from claim 1), Tanaka Figure 9 shows a plurality of the optical channel structures {Tanaka 961 and 962} can be provided, and the light-reflecting encapsulant body {960} encloses the plurality of the optical channel structures. Regarding claim 5 (that depends from claim 1), Tanaka Figure 11 shows a plurality of the light-emitting chips {1120, 1121} can be provided in one optical channel structure. Regarding claim 6 (that depends from claim 1), Tanaka Figure 11 shows a plurality of the light-sensing chips {1130, 1131} are provided in one optical channel structure. 
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Tanaka in view of Tay and further in view of U.S. Patent No. 7,476,890 B2 to Kishi (referred to hereafter as “Kishi”).

Regarding claim 7 (that depends from claim 1), Tanaka and Tay do not appear to explicitly describe a voltage stabilizing chip, a current-limiting chip and/or a driving chip, wherein the voltage stabilizing chip, the current-limiting chip and/or the driving chip are disposed inside the light-transmissive encapsulant body and/or inside the light-reflecting encapsulant body.  However, Kishi shows that it was known to provide a driver 104 and “the LED 103, the driver 104, the light receiver 105…and the light transmitting resin are sealed in one package by the light shielding resin 108…” and “the input-side circuit (driver 104) and the output-side circuit (light receiver 105) are thereby disconnected, realizing signal transmission under the insulated condition” (Kishi column 5, lines 17-24).  It would have been obvious to one of ordinary skill in the art to combine the Kishi driving chip with the Tanaka device in order to provide and input-side circuit that is disconnected to realize signal transmission under an insulated condition.

Conclusion
The additional cited references show a variety of optocouplers that appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K CARPENTER/Primary Examiner, Art Unit 2826